NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ANTHONY M. CAROCCIA,                          )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-1677
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 24, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter Carroll, Judge.

Jason T. Forman of Law Offices of
Jason T. Forman, P.A., Fort Lauderdale, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Jason M. Miller, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE
Concur.